Case 4:20-cv-00518-DPM Document 49 Filed 12/04/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

CAROL LEHMKUHL, Individually and on
Behalf of All Others Similarly Situated PLAINTIFF

v. No. 4:20-cv-518-DPM

TRAVEL NURSE ACROSS AMERICA,
LLC DEFENDANT

ORDER

Based on Lehmkuhl’s allegations and declaration, the Court
conditionally certified a collective action of hourly paid medical
professionals whose overtime pay was allegedly shorted by how Travel
Nurse accounts for bonuses. Doc. 26 at §2. At the parties’ joint request,
so they could talk settlement, the Court delayed Travel Nurse’s
deadline to provide contact information. Doc. 31. Those talks were
unsuccessful. A flurry of motions has resulted: the collective seeks
immediate disclosure of the contact information; Travel Nurse seeks
summary judgment based on Lehmkuhl’s payroll records, as well as an
immediate hearing and suspension of the 16 December 2020 deadline
for disclosing contact information. Lehmkuhl doesn’t dispute the
material facts about her pay and overtime. Doc. 47.

However one does the calculation, according to the methods

approved by various federal courts of appeal, compare, e.g., Howard v.
Case 4:20-cv-00518-DPM Document 49 Filed 12/04/20 Page 2 of 3

City of Springfield, Illinois, 274 F.3d 1141, 1149 (7th Cir. 2001), with
Kohlheim v. Glynn County, Georgia, 915 F.2d 1473, 1481 (11th Cir. 1990),
Lehmkuhl actually received more pay than she would be entitled to
under her theory of the case about Travel Nurse’s calculations. She
wasn’t shorted. The Court takes the quasi-expert declaration from one
of Travel Nurse’s lawyers with all the calculations as argument.
Compare ARK. R. PROF’L CONDUCT 3.7(a). It is an act of supererogation,
for the undisputed material facts are established by the parties’ Local
Rule 56.1 statements. Doc. 40 & 47. The math follows.

Lehmkuhl argues that the collective has an existence beyond her
and should continue no matter what. The Court is unpersuaded.
Unlike a Federal Rule of Civil Procedure 23 class, a conditionally
certified collective has no independent legal status. Genesis Healthcare
Corp. v. Symczyk, 569 U.S. 66, 75, 133 S. Ct. 1523, 1530 (2013). The Court
conditionally certified the group based on Lehmkuhl’s circumstances
and the liklihood that others were similarly situated. Lehmkuhl’s
underpayment was the essential premise. Whether the collective
should continue now depends on whether another employee (or former
employee) comes forward and makes a tentative showing about lost
wages rooted in Travel Nurse’s policy about overtime and bonuses.

Absent such a new plaintiff, there can be no group. Conners v. Gusano's

Chicago Style Pizzeria, 779 F.3d 835, 841 (8th Cir. 2015).
Case 4:20-cv-00518-DPM Document 49 Filed 12/04/20 Page 3 of 3

Considering all material circumstances, and especially the post-
conditional-certification timing of Travel Nurse’s early motion for
summary judgment, the Court concludes that the interests of justice
favor allowing an amended complaint. FED. R. Civ. P. 15(a)(2). Travel
Nurse’s motion for summary judgment, Doc. 38, is granted and
Lehmkuhl’s claims will be dismissed because she wasn’t injured by
Travel Nurse’s overtime policies. Sierra Club v. Kimbell, 623 F.3d 549,
556 (8th Cir. 2010). Lehmkuhl’s desire to defend the rights of potential
group members doesn’t give her standing. Conners, 779 F.3d at 841. But
the Court will withhold entry of judgment to allow the filing of an
amended complaint. Contrary to Travel Nurse’s argument, it is not
conclusively established that other potential group members likewise
lost no wages. Any amended complaint (verified or with a supporting
declaration) is due by 22 January 2021. The motion for immediate
disclosure, Doc. 32, is denied. The 16 December 2020 disclosure
deadline is suspended until further Order. Travel Nurse’s motion for

hearing, Doc. 42, is denied as moot.

So Ordered.
D.P. Marshall Jr.
United States District Judge

 

KO (18 pA
h CL pAt

 
